338 F.2d 4
Ralph D. LAMBERT and Margot Lambert, Ernest J. Henley and Barbara M. Henley, Martha Henley, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 79-81.
Dockets 28983-28985.
United States Court of Appeals Second Circuit.
Argued October 20, 1964.
Decided October 30, 1964.

Raymond F. Garrity, Washington, D. C. (Garrity, Ferguson & Phillipps, Carl A. Phillipps, Washington, D. C., on brief), for petitioners.
Edward B. Greensfelder, Jr., St. Louis, Mo. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson and David O. Walter, Attys., Dept. of Justice, Washington, D. C.), for respondent.
Edward Pesin, Newark, N. J., for S. Arthur Stern, filed a brief as amicus curiae.
Before FRIENDLY, KAUFMAN and ANDERSON, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the Tax Court on the opinion of Judge Fay. Although the Commissioner might well have taken a more lenient view on the facts here presented, it is plain that the petitioners did not comply with requirements on which the Commissioner was entitled to insist.